Citation Nr: 1419901	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-46 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to August 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues, so that the Veteran is afforded every possible consideration.  

The Veteran was last afforded a VA examination in connection with his claim for an increased rating for PTSD in October 2010.  No subsequent medical reports or treatment records relating to the Veteran's condition after that date are of record.  In his April 2014 appellate brief, the Veteran's representative argued that the Veteran should be afforded a new examination as the October 2010 examination is too old to adequately evaluate the current state of the Veteran's condition.

Therefore, to ensure that the record reflects the current severity of the Veteran's PTSD, the Board finds that a more contemporaneous examination is needed.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (court determined that the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Also in his April 2014 appellate brief, the Veteran raised the issue of unemployability due to PTSD.  Therefore, the Board finds that a TDIU claim is reasonably raised by the record and, in any case, is deemed to be part and parcel to the Veteran's claim for a rating increase for his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran's claim for TDIU is inextricably intertwined with the increased rating claim being remanded because a decision on the increased rating claim may have an impact on the disposition of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the TDIU claim must also be remanded.  

After giving the Veteran an opportunity to file a formal claim for a TDIU, the RO should adjudicate this matter in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate Veterans Claims Assistance Act notice with respect to the claim for a TDIU. Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability.  Also ask the Veteran to furnish any additional information and/or evidence pertinent to the claim for a TDIU.

2. Obtain the Veteran's VA treatment records since October 2010.

3. After the above development has been completed, arrange for the Veteran to undergo a VA examination to evaluate the current severity of his PTSD.  The examiner is also asked to opine as to whether the Veteran's impairment due to his service-connected PTSD is so severe as to preclude substantially gainful employment.  

4. Thereafter, readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



